Citation Nr: 1615818	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  05-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disorder, to include hallux valgus, bunion, Morton's neuroma, peroneal tendonitis, plantar fasciitis, heel spur, metatarsalgia, and callus, to include as secondary to the service-connected left knee disorder or diabetes mellitus type II disorder.  

(The issues of entitlement to an evaluation in excess of 10 percent for the service-connected left knee disability and a total disability evaluation based on individual unemployability are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In February 2010 and March 2013, the Veteran testified at Board hearings conducted before two different Veterans Law Judges.  In this regard, the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2013, the Veteran was notified of the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want a third hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.


REMAND

The Veteran contends that he initially experienced problems with his right foot during active service due to his ill-fitting combat boots, forced marches, and walking during basic training.  He alternatively contends that his current right foot disorder is the result of his altered gait, due to his service-connected left knee disorder.  In this regard, during the February 2010 hearing before the Board, he asserted that he had a bunion on his right foot during service.  The Veteran stated that he self-treated the bunion, shaving it with a razor, and wearing an improvised lamb's wool pad.  Further, he testified that he received private treatment for this condition immediately following discharge from service, to the present.  The Veteran explained that between 1969 and 1989, he received treatment from a private physician who had since retired and died; thus, he was unable to obtain any treatment records.   

Post-service treatment records include a private treatment record dated in 2002 that indicates a diagnosis of plantar fasciitis.  VA outpatient records dated in 2006 indicate diagnoses of right plantar fasciitis, peroneal tendonitis, and metatarsalgia.  Records dated in 2009 note diagnoses of hallux valgus and a right foot heel spur.  A private treatment record dated in 2012 notes the Veteran's report of a painful lesion on the bottom of his right forefoot, as well as notes a diagnosis of Morton's neuroma.    

The Veteran was afforded VA examinations in September 2011, October 2012, and January 2014.   The September 2011 examination included a diagnosis of right foot plantar wart and the examiner's opinion that neither the plantar wart nor the claimed bunions were related to service because there was no evidence the Veteran had either condition in service.  The October 2012 examination included diagnoses of hallux valgus, calluses, a heel spur, Morton's neuroma, and venous stasis to posterior foot.  The examiner determined that calluses were not directly related to the Veteran's service, in part because there was no evidence of in-service treatment for any right foot disorder.  The examiner also found that bunions of the right foot were not caused or aggravated by his service-connected left knee disability.  The examiner concluded that bunions and plantar wart/callus were not proximately due to or the result of the left knee condition.  The January 2014 examination included diagnoses of metatarsalgia and hallux valgus and the examiner's opinion that such diagnoses were not related to service because there was no evidence the Veteran had either disorder in service.  The examiner also concluded that the Veteran's current diagnoses were not caused or aggravated by his service-connected left knee or diabetes mellitus type II disorders.   The examiner found that there was no "supporting medical evidence" of the claimed bunion, plantar keratosis, or Morton's neuroma.  Regarding the claimed peroneal tendonitis and plantar fasciitis, the examiner acknowledged that such diagnoses were noted in 2006, but found they had since been resolved.  Similarly, the examiner determined that the claimed calluses had resolved without residuals, and they were the result of an improperly fitted right orthotic.  The examiner concluded that the claimed venous stasis of the right lower extremity had its onset subsequent to service, and was the result of a right ankle fracture that happened in 1986.  In providing this finding, the examiner noted treatment records from D. P., M.D., dated in September 2004 and May 2005, which note right leg venous insufficiency post right ankle fracture.  

To date, the VA examinations and opinions of record are inadequate to adjudicate the claim.  The aforementioned examiners failed to consider the Veteran's report that he self-treated his foot problems during service and sought treatment from private physicians, beginning immediately after service, basing their opinions on the absence of evidence in the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As noted in the prior remands, both the Veteran and his former spouse offered competent testimony as to observable symptoms.  Specifically, in an August 2008 statement, the Veteran's former wife submitted a statement indicating that she was married to the Veteran from 1970 to 1985.  She stated that the Veteran "had places on the bottom of his feet" and that his private physician "trimmed these off his feet several times on several different occasions for years."  Further, during a July 2006 hearing before the RO, the Veteran asserted that he met his former spouse right after discharge from service.  That information must be considered by the VA examiners. 

Moreover, the October 2012 examiner did not address the etiology of the Veteran's heel spur, Morton's neuroma, or venous stasis.  The examiner did not address whether bunions were directly related to the Veteran's military service.  The examiner did not address whether the Veteran's plantar wart/callus were aggravated by the left knee disorder.  The examiner did not address the effects, if any, of the post-service right ankle injury on the Veteran's current right foot disorders or whether any right foot pathology is related to his service-connected diabetes mellitus.  In addition, the January 2014 examiner did provide any rationale for his negative opinion with respect to whether the Veteran's current metatarsalgia and hallux valgus were caused or aggravated by his service-connected left knee or diabetes mellitus type II disorders.  Finally, although the January 2014 examiner found that the Veteran did not have any current diagnosable calluses, heel spur, Morton's neuroma, bunion, peroneal tendonitis, or plantar fasciitis of the right foot, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in June 2003.  McClain v. Nicholson, 21 Vet App. 303, 311 (2007).  Accordingly, another medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, as the Veteran receives ongoing treatment from the VA Medical Center in Salem, Virginia, the RO must also obtain VA outpatient treatment records from such facility from December 2015 to the present.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include records from the VA Medical Center in Salem, Virginia, dated from December 2015 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether any right foot disorder found or previously diagnosed is related to his active service, or a service-connected disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and his former spouse's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed right foot disorder, to include hallux valgus, bunion, Morton's neuroma, peroneal tendonitis, plantar fasciitis, heel spur, metatarsalgia, and callus, is related to his military service, or is due to or aggravated by his service-connected left knee disorder or his service-connected diabetes-mellitus type II disorder.     

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



__________________                                             __________________
JOY A. MCDONALD                                                 M. E. LARKIN
Veterans Law Judge                                                  Veterans Law Judge   
Board of Veterans' Appeals                                      Board of Veterans' Appeals


                                               
                                             __________________
                                                  Shane A. Durkin
                                               Veterans Law Judge
                                         Board of Veterans' Appeals  


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




